DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Support for the amendments to claims 1 and 12 can be found in original claims 5, 7, and 15 and further in Applicant’s specification at P17-20.
The amendments to the claims have been entered.

Response to Arguments
Applicant’s arguments with respect to claims 1, 3, and 8-12 have been considered and are persuasive.


Election/Restrictions
Claims 1 and 12 are allowable. Claims 16 and 18-19, previously withdrawn from consideration as a result of a restriction requirement, contain all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement of inventions Group I and II, as set forth in the Office action mailed on 10/18/2021, is hereby withdrawn and claims 16 and 18-19 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

	

Allowable Subject Matter
Claims 1, 3, 8-12, 16, and 18-19 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art of record, alone or in combination, appears to teach, suggest, or render obvious the invention of claims 1, 3, 8-12, 16, and 18-19.
Independent claims 1 and 12 have been amended to recite an electrolyte composition comprising a “mixture of a eutectic Li/Na carbonate electrolyte doped with one or more additive materials, wherein the one or more additive materials comprise, a combination of SrO and BaCO3, or a combination of SrCO3 and BaCO3 wherein: the eutectic Li/Na carbonate electrolyte comprises 50 mol % to 54 mol % Li2CO3 and 46 mol% to 50 mol % Na2CO3; and the first mixture comprises; (a) 42 mol% to 48 mol % of Li2CO3, 38 mol % to 43 mol% of Na2CO3, 7 mol % to 13 mol% of SrO and 1 mol % to 7 mol% of BaCO3, or (b) 42 mol% to 48 mol % of Li2CO3, 38 mol % to 43 mol% of Na2CO3, 2 mol % to 8 mol % of SrCO3 and 1 mol % to 5 mol% of BaCO3”.
Independent claim 16 has been amended to recite “…a first mixture of a first predetermined amount of eutectic Li/Na electrolyte composition doped with a second predetermined amount of one or more additive materials, wherein the one or more additive materials comprise a combination of SrO and BaCO3 or a combination of SrCO3 and BaCO3; and storing the first electrolyte composition in at least the cathode electrode of the molten carbonate fuel cell assembly; wherein: the eutectic Li/Na carbonate electrolyte comprises 50 mol % to 54 mol % Li2CO3 and 46 mol% to 50 mol % Na2CO3; and the first mixture comprises 80 mol % to 92 mol % of the eutectic Li/Na carbonate electrolyte and 8 mol % to 20 mol % of the one or more additive materials”.
As Applicant correctly and convincingly stated in the Remarks filed 06/02/2022 with the Rule 132 Declaration of Dr. Abdelkader Hilmi, the claimed electrolyte compositions and device exhibit unexpected result and overcame the prior art of record filed in the office action dated 03/07/2022.
After further search and consideration, the Examiner found Ryu et al (US 20080157419 A1). Ryu teaches an electrolyte slurry to be used in a molten carbonate fuel cell. The fuel cell can include a mix of lithium carbonate, sodium carbonate, strontium carbonate, and barium carbonate (P26). Ryu teaches the electrolyte composition has a 15% mix of strontium carbonate barium carbonate wherein the other 85% being the mix of lithium carbonate and sodium carbonate, however, Ryu does not specify further ranges of each compound within the broader range.
Further, none of the prior art of record teaches of suggests the composition of the first electrolyte composition of claims 1, 12, and 16, and no additional prior art has been found to cure these deficiencies. 
Therefore, the references fail to teach or suggest the particulars of independent claims 1, 12, and 16 and it’s not obvious to modify these teachings to give the instant claimed invention. Thus, none of the prior art of the record appears to teach, suggest, or render obvious the invention of independent claims 1, 12, and 16. Since claims 3, 8-11, and 18-19 depend on claims 1 and 16, they are allowable for the same reason.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary Byram whose telephone number is (571)272-0690. The examiner can normally be reached M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571)272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.G.B./Examiner, Art Unit 1729                                                                                                                                                                                                        
/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729